Response to Amendment
	The following office action is in response to the amendment filed 4/18/2021. Claims 1-19 and 30-36 are pending in the application. Claims 1-19 and 30-36 are rejected as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 36 recites “the bracket is completely outside of an envelope of the roller clutch assembly when viewed along the axis”. It is unclear where there is support for this limitation in the specification as filed as there is no reference made to an “envelope” of the roller clutch or that bracket being completely outside of this envelope. 
Claims 11 and 33 recite “when viewed from a direction perpendicular to the axis and intersecting the portion”. It is unclear where there is support for this limitation in the specification as filed as there is no reference made to “intersecting the portion” in the original disclosure.

Dependent claims are rejected as depending from a rejected claim. 

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The amendment filed 4/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites “the bracket is completely outside of an envelope of the roller clutch assembly when viewed along the axis”. It is unclear where there is support for this limitation in the specification as filed as there is no reference made to an “envelope” of the roller clutch or that bracket being completely outside of this envelope. 

Claim 30 recites “when viewed from a direction perpendicular to the axis and intersecting the joining member”. It is unclear where there is support for this limitation in the specification as filed as there is no reference made to “intersecting the joining member” in the original disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 11-12, 30-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al 10,323,793.
In regard to claims 1-2 and 7-8 with reference to Figures 1A-6B, Daniels et al ‘793 discloses a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (100) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (side of 102) of the housing assembly within a depth of the housing assembly.
A bracket (132) received within the depth of the housing assembly (100) and removably coupled to the mounting interface (side of 102). 
The bracket (132) is completely outside of an envelope of the roller clutch assembly (138) when viewed along the axis. (The bracket (132) is behind the roller, thus completely outside of an envelope of the clutch.) 
Wherein a first portion of the bracket (132) is received within the depth of the housing assembly (100) and a second portion of the bracket extends outwardly from the housing assembly.  
Wherein the bracket (132) is positioned completely to a first side of the axis.  
Wherein the housing assembly (100) includes a first cover (102) and a second cover (122) coupled together, and a portion of the bracket (132) is positioned intermediate the first and second covers.
	In regard to claims 11-12, Daniels et al ‘793 disclose a system for supporting a fabric covering, the system comprising:   	
A first roller clutch assembly (138)(156) rotatable about an axis.
A first housing assembly (100) configured to support the first roller clutch assembly (138).
A bracket (104) configured to be removably coupled within a first portion of the first housing assembly (100) and configured to support the first housing assembly on an external structure.
A portion of the bracket (104) is received in an opening (106) in the first housing assembly (100) along a direction perpendicular to the axis, the portion overlapping with the roller clutch assembly (138,156) along the axis when viewed from a direction perpendicular to the axis and intersecting the portion. (The portion of the bracket (104) that fits within 106 will overlap 156 as it passes through the housing at 134) 
A joining member (132) configured to be removably coupled within a second portion of the first housing assembly.  
Wherein the bracket (104) and the joining member (132) are positioned on opposite sides of an axis of the first roller clutch assembly.  (Figures 3B,4A)
In regard to claims 30-32, Daniels et al ‘793 disclose a system for supporting a fabric covering, the system comprising:   	
A first roller clutch assembly (138)(156) rotatable about an axis.
A first housing assembly (100, right) configured to support the first roller clutch assembly (138).
A bracket (104) configured to be removably coupled within a first portion of the first housing assembly (100) and configured to support the first housing assembly on an external structure.
A joining member (132) configured to be removably coupled within a second portion of the first housing assembly.  
A portion of the joining member (132) is received in an opening (130) in the first housing assembly (100) along a direction perpendicular to the axis, the portion overlapping with the roller clutch assembly (138,156) along the axis when viewed from a direction perpendicular to the axis and intersecting the portion. (The portion of 
A second housing assembly (100, left) for supporting a second roller clutch assembly and the joining member (132) is removably coupled to a portion of the second housing assembly (100, left).
Wherein the joining member (132) is positioned laterally intermediate axes of the first and second roller clutch assemblies (138,156)
In regard to claims 33-34, Daniels et al ‘793 disclose a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (100)having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (side of 102) of the housing assembly within a depth of the housing assembly.
A bracket (104) received within the depth of the housing assembly and removably coupled to the mounting interface (side of 102), wherein a portion of the bracket is received in an opening (106)in the first housing assembly (100) along a direction perpendicular to the axis, the portion overlapping with the roller clutch assembly (138,156) along the axis when viewed from a direction perpendicular to the axis and intersecting the portion. (The portion of the bracket 104 that fits within 106 will overlap 156 as it passes through the bracket)
Wherein the bracket (104) is completely outside of an envelope of the roller clutch assembly (138,156) when viewed along the axis. (The bracket (104) is behind the roller, thus completely outside of an envelope of the clutch.)
 system for supporting a fabric covering, the system comprising: 
A roller clutch assembly (138,156)  having a bead chain wheel (150) rotatable about an axis and a bead chain (not shown, but inherently used with the bead chain wheel 150) carried by the bead chain wheel (150)
6A housing assembly (100) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (side of 1020 of the housing assembly (100) within a depth of the housing assembly.
The housing assembly further including at least one channel which receives the bead chain of the roller clutch assembly.

    PNG
    media_image1.png
    407
    336
    media_image1.png
    Greyscale


Wherein the bracket is completely outside of an envelope of the bead chain (150) wheel when viewed along the axis. (The bracket (104) is behind the roller, thus completely outside of an envelope of the clutch.)

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannaverde 2012/0160975.
In regard to claims 1 and 6 with reference to Figures 2 and 8, Cannaverde ‘975 discloses a system for supporting a roller clutch assembly for a fabric covering configured to rotate about an axis, the system comprising: 
A housing assembly (102) having a first side, a second side, a third side, and a fourth side, and at least one of the first, second, third, and fourth sides defines a mounting interface (inside of 106) of the housing assembly within a depth of the housing assembly.
A bracket (230) received within the depth of the housing assembly (102) and removably coupled to the mounting interface (inside of 106). 
The bracket (140) is completely outside of an envelope of the roller clutch assembly (144) when viewed along the axis. (shown in Figure 8.) 
Wherein a portion of the bracket (140) has a surface (arcuate surface, shown in Figure 8) generally complementary to a circumference of the roller clutch assembly (144)

    PNG
    media_image2.png
    668
    807
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    543
    677
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al 10,323,793 in view of Cannaverde 2012/0160975.
In regard to claims 3-4, Daniels et al ‘793 discloses:
Wherein the bracket (132) is configured to be received within a slot (130).  
Daniels et al ‘793 fails to disclose:
A plurality of slots wherein the bracket has tabs configured to be received within the slots.
Cannaverde ‘975 discloses:
A plurality of slots wherein the bracket has tabs (135) configured to be received within the slots (113A-c)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Daniels et al ‘793 to include a plurality of slots and tabs, as taught by Cannaverde ‘’975 tabs would require less overall material to be used, thus reducing weight, while still providing an overall strong connection. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
In regard to claim 5, Daniels et al ‘793/Cannaverde ‘975 disclose:
Wherein the tab (135, Cannaverde ‘975) is coupled to the mounting interface of the housing assembly with a removable fastener (112, Daniels et al ‘793).
In regard to claims 9-10, Daniels et al ‘793 disclose:
A fastener (112) configured to couple the bracket (132) to the housing assembly, and the fastener extends through the inner housing (102) and the bracket (132).
Daniels et al ‘793 fails to explicitly disclose:	
The fastener is received within an opening of the outer cover, wherein the fastener terminates within the opening of the outer cover.
However, Daniels et al ‘793 discloses:
The housing (102) and the outer cover (122) are coupled by one or more fasteners. (column 5, lines 15-20)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device to make the fasteners holding the bracket be received and terminate within an opening of the outer cover, since Daniels et al ‘793 discloses fasteners are used to connect the elements together. Using the fasteners holding the brackets would simplify assembly and reduce the amount of overall screws need.
In regard to claim 13, Daniels et al ‘793 discloses:
Wherein the bracket (104) is includes a first tab received within the first portion of the first housing assembly (100) and the joining member (132) is received within the second portion of the first housing assembly.  
Daniels et al ‘793 fails to disclose:
The joining member includes a tab received within the second portion of the first housing assembly. 
Cannaverde ‘975 discloses:
A tabs (135) configured to be received within the slot (113A)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Daniels et al ‘793 to include a tab, as taught by Cannaverde ‘’975  tabs would require less overall material to be used, thus reducing weight, while still providing an overall strong connection. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

Wherein the first and second tabs (135, Cannaverde ‘975) are laterally and vertically offset from the axis of the first roller clutch assembly (138).  
Wherein each of the first and second tabs (135, Cannaverde ‘975) includes a surface having a shape complementary to a shape of the first roller clutch assembly (138). (the tabs do not interfere with the roller clutch assembly so they must be complementary)  
A second housing assembly (100) for supporting a second roller clutch assembly, and the joining member (132) is removably coupled to a portion of the second housing assembly.  (shown in Figures 4A,4B)
Wherein the joining member (132) is positioned laterally intermediate axes of rotation of the first and second roller clutch assemblies.  
Response to Arguments
Applicant's arguments filed 4/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Daniels fails to disclose a bracket outside of an envelope of the roller clutch assembly when viewed along the axis, the examiner respectfully disagrees. As state above, the bracket (104) of Daniels is located between the roller clutch and the housing, thus it is located outside of an envelope of the roller clutch assembly as claimed. 
In response to applicant’s argument that Daniels fails to disclose a portion of the joining member overlapping with the roller clutch assembly, the examiner respectfully disagrees. As stated in the rejection above, (The portion of portion bracket (104) that fits within 106 will overlap 156 (of the roller clutch assembly) as it (156) passes through the housing)
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

                                                                                                                                                                                                  
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634